 206DECISIONSOF NATIONALLABOR RELATIONS BOARDGardenCity Fan &Blower Co.andUnited Steelwork-ers of America,AFL-CIO. Case 7-CA-10408April 26, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on June 1, 1973, by UnitedSteelworkers of America, AFL-CIO, herein calledtheUnion, and duly served on Garden City Fan &BlowerCo.,herein called the Respondent, theGeneral Counsel of the National LaborRelationsBoard, by the Regional Director for Region 7, issueda complaint on June 19, 1973, against Respondent,allegingthatRespondent had engaged in and wasengaginginunfair labor practices affecting com-mercewithin the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on May 9, 1973,following a Board election in Case 7-RC-11258 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that,commenc-ing on or about May 25, 1973, andat all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusivebargaining representative,althoughthe Union has requested and isrequestingit to do so.On June 27, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 5, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 12, 1973, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its OppositiontoGeneral Counsel's Motion for Summary Judg-ment, Respondent contends that the Union engagedinuntimelymisrepresentationofmaterial factsrelating to Respondent's net profit, net worth, andrate of return and that the Union also engaged inthreatening,assaulting, and intimidating employeesin an effort to influence the result of the election intheunderlying representation proceeding, all ofwhichmerita de novoconsideration ofmatterslitigated in the representation proceeding.Our review of the record in Case 7-RC-11258indicates that pursuant to a Stipulation for Certifica-tionUpon Consent Election, the Regional Directorconducted an election in the appropriate unit inwhich 37 ballotswere castfor, and 33against, theUnion with 1 ballot challenged. Thereafter, Respon-dent filed timely objections to conduct affecting theresultsof the election which objections included,inter alia,the same union conduct which Respondentnow raises in its opposition to General Counsel'sMotion for Summary Judgment. After an investiga-tion, the Regional Director ordered a hearing onRespondent'sobjections.TheHearingOfficer'sReport and Recommendations on Objections recom-mended that the objections be overruled in theirentirety.Respondent thereupon filed exceptions totheHearing Officer's report. On May 9, 1973, theBoard issued its Decision and Certification ofRepresentative in which it adopted the findings andconclusions of the Hearing Officer and certified theUnion.In its Opposition to the General Counsel's Motionfor Summary Judgment, Respondent contends that itshould be granted a hearingde novoon its electionobjections because the Board, in a decision subse-quent to the instant case, modified its standards ofpermissible preelection conduct. In support of itspleading,Respondent citesModineManufacturingCompany,203 NLRB No. 77. We do not viewModineas establishing new standards but merely an elucida-tion of the many factors that the Board considers inevaluating preelection conduct.Moreover, the evi-dentiary hearing afforded the Respondent in theunderlying representation proceeding appears tohave developed all of the facts which might havebeen consideredin relationto any standards ofpreelection conduct. Respondent concedes, further-more, that it is endeavoring to relitigate the issuesconsidered in the representation proceeding.iOfficial notice is taken of the record in the representation proceedingGolden Age Beverage Co,167 NLRB 151, enfd.415 F.2d 26(C.A. 5, 1%9);Case 7-RC-1 1258,as the term"record"isdefined in Secs.102.68 andIntertype Co. v. Peneio,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164102.69(f) of the Board'sRules and Regulations,Series 8, as amended.SeeNLRB 378, enfd.397 F.2d 91 (CA.7, 1968); Sec. 9(d) of the NLRA.LTV Electrosystems,Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1%8);210 NLRB No. 55 GARDEN CITY FAN & BLOWER CO.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation3 with itsprincipalofficeand place of business in Niles,Michigan,where it is engaged in the manufactureand sale of industrial fans and related products.During 1972, Respondent manufactured and soldproducts valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shippeddirectly to points located outside of the State ofMichigan.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act, and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe followingemployees of the Respondentconstitute a unit appropriate for collective-bargain-See Pittsburgh Plate GlassCo. v. NL.R B,313 U.S. 146,162 (1941);Rules and Regulations of the Board,Secs.102.67(1) and 102.69(c).3 In its answer to the complaint Respondent denied that it was an Illinois207ing purposes within the meaning of Section 9(b) ofthe Act:All productionand maintenance employees em-ployed by the Employer at its plant located at1701TerminalRoad,Niles,Michigan;butexcluding all office clerical employees,profession-al employees,guards and supervisors as definedin the Act.2.ThecertificationOn September15, 1972, a majorityof the employ-ees of Respondent in said unit,in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 7, designated theUnionas their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnionwas certified as the collective-bargainingrepresentative of the employees in said unit on May9, 1973,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B.TheRequest To Bargain and Respondent'sRef salCommencing on orabout May 14, 1973,and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May25, 1973,and continuingat all times thereafter to date,the Respondent hasrefused,and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMay 25, 1973, andat all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that, by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andcorporationand averred that it was a Delaware corporation.In the Motionfor SummaryJudgment the General Counsel admitted that the Respondentwas in fact a Delaware corporation. 208DECISIONS OF NATIONALLABOR RELATIONS BOARDtendto lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar JacPoultryCompany,Inc.,136NLRB 785 (1962);CommerceCompanyd/b/a LamarHotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A.5, 1964),cert.denied 379U.S. 817(1964);BurnettConstructionCompany,149 NLRB1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Garden City Fan & Blower Co., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employeesemployed by the Employer at its plant located at1701 Terminal Road, Niles, Michigan; but excludingall office clerical employees, professional employees,guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMay 9, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 25, 1973, and atall times thereafter, to bargain collectively with the4 In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Garden City Fan & Blower Co., Niles, Michigan, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employees em-ployed by the Employer at its plant located at1701TerminalRoad,Niles,Michigan;butexcluding all office clerical employees, profession-al employees, guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its plant at 1701 Terminal Road inNiles,Michigan, copies of the attached noticemarked "Appendix." 4 Copies of said notice, onforms provided by the Regional Director for RegionJudgment of the UnitedStates Court of Appeals Enforcing an Order of theNational LaborRelations Board." GARDENCITY FAN7, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay,wages,hours,and otherterms and conditions of employmentwith UnitedSteelworkersofAmerica,AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-namedUnion,as the exclusive representa-& BLOWER CO.209tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its plantlocatedat1701TerminalRoad,Niles,Michigan; but excluding all office clericalemployees, professional employees, guardsand supervisors as defined in the Act.GARDEN CITY FAN &BLOWER CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.